Citation Nr: 1221093	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to a disability evaluation in excess of 30 percent for degenerative joint disease of the right knee with limited extension.

3.  Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the left knee, with meniscus tear.

4.  Entitlement to a disability evaluation in excess of 30 percent for degenerative disc disease of the left knee with limited extension. 

5.  Entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease of the left knee with instability. 

6.  Entitlement to a total disability due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran has submitted evidence of a medical disabilities and made claims for the highest ratings possible.  He has also claimed to be unemployable due to his disabilities and filed a formal claim for TDIU.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In the Veteran's substantive appeal (VA Form 9), he indicated a desire to present testimony at a hearing before a Member of the Board (e.g., Veterans Law Judge (VLJ)) at the RO (Travel Board).  He was subsequently scheduled for a videoconference hearing to take place in July 2010.  Within the required timeframe, he notified VA that his attorney would be unable to attend the July 2010 videoconference hearing and requested that the hearing be postponed.  His request was granted by the Board in August 2010.  He was subsequently scheduled for another videoconference hearing to take place in October 2010 but did not appear.  In a December 2010 Remand, the Board determined that the Veteran had withdrawn his request for a hearing given his failure to appear at the October 2010 hearing.  Following the December 2010 Remand, the Veteran's attorney submitted a letter in July 2011 indicating that neither he nor the Veteran had received notice of the October 2010 hearing and that the Veteran desired a Travel Board hearing.  Upon further review of the file, there is no indication that the Veteran received notice of the October 2010 hearing.  

A basic principle of veterans' law is that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board hearing at the St. Petersburg RO, with appropriate notification to him and his representative.  After a hearing is conducted, or if he withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


